UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4551


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY ANTAINE BAXTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
District Judge. (3:15-cr-00170-RJC-1)


Submitted:   March 14, 2017                 Decided:   March 16, 2017


Before FLOYD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dennis E. Jones, DENNIS E. JONES, P.L.C., Abingdon, Virginia, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy Antaine Baxter appeals his conviction and sentence of

86 months of imprisonment for conspiracy to distribute and possess

with intent to distribute cocaine and cocaine base, in violation

of 21 U.S.C. § 846 (2012).     Appellate counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), concluding

that there are no meritorious issues for appeal, but questioning

whether Baxter’s appellate waiver is valid, whether the sentence

imposed by the district court was reasonable, and whether Baxter

received ineffective assistance of counsel.          We affirm.

      We review the validity of an appeal waiver de novo and “will

enforce the waiver if it is valid and the issue appealed is within

the scope of the waiver.”     United States v. Adams, 814 F.3d 178,

182   (4th    Cir.   2016).    “In       the   absence   of   extraordinary

circumstances, a properly conducted Rule 11 colloquy establishes

the validity of the waiver.”    Id.

      Based on our review of the record, we conclude that Baxter’s

Rule 11 colloquy was properly conducted, and Baxter knowingly and

voluntarily agreed to waive his appellate rights.             Consequently,

we conclude that Baxter’s appellate waiver is valid.           Because the

Government has not invoked the waiver, however, it does not limit

our review.     See United States v. Poindexter, 492 F.3d 263, 271

(4th Cir. 2007).



                                     2
     Next, a guilty plea is valid where the defendant voluntarily,

knowingly,    and    intelligently        pleads     guilty     “with    sufficient

awareness of the relevant circumstances and likely consequences.”

United    States    v.   Fisher,    711 F.3d 460,   464   (4th     Cir.   2013)

(internal quotation marks omitted).                Before accepting a guilty

plea, a district court must ensure that the plea is knowing,

voluntary, and supported by an independent factual basis.                   Fed. R.

Crim. P. 11(b); United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir. 1991).

     Because Baxter neither raised an objection during the Fed. R.

Crim. P. 11 proceeding nor moved to withdraw his guilty plea in

the district court, we review his Rule 11 proceeding for plain

error.    United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).

Our review of the record reveals that the district court fully

complied with Rule 11 in accepting Baxter’s guilty plea after a

thorough hearing.         Accordingly, we conclude that his plea was

knowing and voluntary, see Fisher, 711 F.3d at 464, and thus “final

and binding,” United States v. Lambey, 974 F.2d 1389, 1394 (4th

Cir. 1992) (en banc).

     We    review    Baxter’s      sentence    for   reasonableness        “under   a

deferential    abuse-of-discretion            standard.”        United    States v.

McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v. United

States, 552 U.S. 38, 41 (2007)), cert. denied, 137 S. Ct. 320

(2016).    This review entails appellate consideration of both the

                                          3
procedural and substantive reasonableness of the sentence.                             Gall,
552 U.S. at 51.          We presume that a sentence imposed within the

properly calculated Sentencing Guidelines range is reasonable.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

      We have reviewed the record and conclude that the court

properly calculated the Guidelines range, treated the Guidelines

as advisory rather than mandatory, gave the parties an opportunity

to argue for an appropriate sentence, considered the 18 U.S.C.

§ 3353(a)    factors,         selected   a   sentence         not   based       on   clearly

erroneous facts, and sufficiently explained the chosen sentence.

Furthermore, Baxter’s sentence of 86 months fell below the range

recommended    by       the   Guidelines.          Therefore,       we    conclude      that

Baxter’s sentence is reasonable.

      Finally,      a    prisoner    “may        raise    a   claim      of    ineffective

assistance of counsel in the first instance on direct appeal if

and only if it conclusively appears from the record that counsel

did not provide effective assistance.”                   United States v. Galloway,

749 F.3d 238,       241   (4th   Cir.    2014)       (alteration          and    ellipsis

omitted).     Absent such a showing, ineffective assistance claims

should be raised in a motion brought pursuant to 28 U.S.C. § 2255

(2012), in order to permit sufficient development of the record.

United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).

Because the record here does not conclusively establish the alleged

grounds for Baxter’s claims, Baxter does not meet this demanding

                                             4
standard.   These claims should be raised, if at all, in a § 2255

motion.

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.    We

therefore affirm the judgment of the district court.    This court

requires that counsel inform Baxter, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Baxter requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.      Counsel’s

motion must state that a copy thereof was served on Baxter.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                            AFFIRMED




                                5